 



Exhibit 10.8

         
(AMS LOGO) [f32991f3299102.gif]
  10700 Bren Road West
Minnetonka, MN 55343 USA   Phone: 952-933-4666
Fax:      952-930-6157

June 27, 2007
Barry Caldwell
Chief Executive Officer
Iridex Corporation
1212 Terra Bella Avenue
Mountain View, CA 94043
Dear Barry:
This letter sets forth our mutual agreement with regard to: (a) the Product
Supply Agreement, dated January 16, 2007, between Laserscope and Iridex
Corporation (the “Supply Agreement”); (b) Iridex’s material, uncured breach of
the Supply Agreement; and (c) the conditions under which Laserscope would agree
not to exercise its right to terminate the Supply Agreement immediately.
Iridex acknowledges and agrees that: (a) as of the date hereof Iridex owes
Laserscope an aggregate of $3,487,141.96 for products and service parts
previously shipped to Iridex, consisting of $3,440,689.15 due under outstanding
invoices and $46,452.81 in interest at the rate of 1.5% per month; (b) on
May 23, 2007, Laserscope delivered to Iridex a letter (the “May 23, 2007
Letter”) in which it validly notified Iridex of its material breach of the
Supply Agreement pursuant to Section 7.2 thereof; (c) Iridex’s opportunity to
cure its material breach of the Supply Agreement expired on June 22, 2007 and it
did not timely cure its material breach; and (d) Laserscope has the right to
terminate the Supply Agreement immediately upon written notice to Iridex with no
additional notice period or opportunity to cure.
Beginning with the week of July 2, 2007, Iridex will pay $400,000 per week to
Laserscope, by wire transfer in immediately available funds, against outstanding
invoices, plus accrued interest. Laserscope will apply these payments first to
invoices (both invoiced amount and accrued interest) that have been outstanding
the longest. Iridex will pay all outstanding invoices in full, plus accrued
interest, upon the earlier of (a) two (2) business days following the closing of
its contemplated equity financing of approximately $5 million or (b) July 31,
2007. Upon payment in full of all outstanding invoices, plus accrued interest,
in accordance with this letter, Iridex will be deemed to have cured its material
breach of the Supply Agreement described in the May 23, 2007 Letter, and the
Supply Agreement shall remain in full force and effect, as amended by this
letter.
As long as Iridex complies with its obligation to make payments to Laserscope in
accordance with this letter, Laserscope will ship service parts and products to
Iridex under the Supply

 



--------------------------------------------------------------------------------



 



Iridex Corporation
June 27, 2007
Page 2
Agreement only on a cash in advance or confirmed letter of credit basis. Iridex
further acknowledges and agrees that after Iridex has paid in full all
outstanding invoices, plus accrued interest, in accordance with this letter,
Laserscope will ship service parts and products to Iridex under the Supply
Agreement only on a cash in advance or confirmed letter of credit basis for the
remaining term of the Supply Agreement. This paragraph shall constitute an
amendment to Section 3.2 of the Supply Agreement.
Laserscope agrees that for so long as Iridex complies with its obligation to
make payments to Laserscope in accordance with this letter, Laserscope will not
exercise its right to terminate the Supply Agreement as a result of the material
breach described in the May 23, 2007 Letter. If Iridex fails to comply in any
respect with its obligation to make timely payments to Laserscope in accordance
with this letter, Iridex agrees that Laserscope has the right to terminate the
Supply Agreement immediately upon written notice to Iridex with no additional
notice period or opportunity to cure.
Except as specifically provided herein, this letter shall not be deemed or
construed to release Iridex from its obligations under the Supply Agreement or
any other agreement between the parties or constitute an agreement or waiver of
any other disputes between the parties.
Please acknowledge your agreement to the terms and conditions set forth in this
letter by signing a copy of this letter and returning it to me.
Very truly yours,
LASERSCOPE
-s- John F. Nealon [f32991f3299103.gif]
John F. Nealon
Senior Vice President, Business Development
Acknowledged and Agreed to as of
June [27], 2007
IRIDEX CORPORATION

         
By:
  /s/ Barry Caldwell
 
Barry Caldwell    
 
  Chief Executive Officer    

 